Citation Nr: 0925712	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1944 to June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO). 

This appeal was subject to a prior remand by the Board in 
December 2007 for additional development.  The evidentiary 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective evidence does not establish that bilateral 
hearing loss was incurred in or aggravated by service, nor 
has it been shown that is was diagnosed within a year of the 
Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A §§ 1101, 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In January 2006 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
April 2006 and February 2009, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim in April 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The record indicates that the Veteran has been requested to 
submit all private treatment records pertaining to his 
bilateral hearing loss per the December 2007 Board remand 
instructions.   See VA letter, dated January 2008.  However, 
no private treatment records have been submitted.  The 
Veteran is responsible for providing pertinent evidence in 
his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA audiological examination.  Consequently, the 
duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In cases where the evidence shows that the veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There still 
must be medical evidence of a current disability and a link 
between the current disability and in-service incurrence.

The Veteran claims his bilateral hearing loss is a result of 
noise exposure in service as a radioman (onboard the LSM-260 
Navy ship) and from participation in combat. 
The Veteran stated that his exposure to acoustic trauma 
occurred while anchored off the island of Tinian when a loud 
explosion was caused by a B29 during take off.  Immediately 
after the explosion, the Veteran relates, he was treated by a 
pharmacist mate, therefore, no record of the incident in his 
in-service treatment reports.  The Veteran stated that after 
service, he "took care of [his] hearing loss himself for 
many years" and has worn hearing aids for over 30 years.  
See Notice of Disagreement, dated April 2006.

According to the evidence in the record, the Veteran awarded 
the Victory Ribbon, the Asiatic Pacific Area Ribbon (1 star), 
and the American Campaign Ribbon.  See Notice of Separation, 
dated August 1946.  While these are awards and ribbons are 
not, in and of themselves, combat decorations, according to 
the Navy Personnel Command, in addition the awards listed 
above, the Veteran was also entitled to the Combat Action 
Ribbon.  See Transmittal of and/or Entitlement to Awards, 
dated June 2008.

The Veteran's service medical records note that his ears were 
normal, without disease or defect, and whisper voice testing 
demonstrated 15/15 in both ears at his induction examination 
in February 1944 and at his separation examination in June 
1946.  The Veteran's in-service treatment records make no 
reference to any complaints, diagnosis, or treatment for 
hearing loss or any injury related to his ears.  In addition, 
his service medical records also make no reference to the B29 
explosion or any treatment he may have received from this 
incident.  See in-service treatment records, dated February 
1944 to June 1946 (the Board notes that the Veteran explained 
the actual treatment that immediately followed the explosion 
are not of record; what the Board is pointing out that such 
treatment is not noted in any of the documented service 
medical records, as a history or otherwise).

VA outpatient treatment records from March 2005 to February 
2006 show that the Veteran has bilateral hearing loss - left 
ear worse than the right.  The Veteran was subsequently 
fitted for a hearing aid and inquired about filing a claim 
for service connection.  See VA treatment records, dated 
March 2005 to February 2006.  

In a March 2009 VA audiological examination, where the 
Veteran reported he started wearing a hearing aid 
approximately thirty three to thirty four years ago in his 
left year and both years about twenty to twenty five years 
ago.  The Veteran reported undergoing two left ossicular 
reconstruction surgeries and a stapedectomy by a private ear, 
nose, and throat specialist but could not recall the 
pathology that required the operation.  The Veteran was 
diagnosed with "mild to profound sensori-neural hearing loss 
250-8000 Hz" in the right ear and "mixed loss in the severe 
to profound range with significant air-bone gaps" in the 
left ear.  See VA examination record, dated March 2009.

The VA audiologist stated an opinion as to whether the 
Veteran's bilateral hearing loss was incurred in service 
cannot be determined without resorting to speculation.  The 
VA audiologist stated additional hearing loss treatment 
records prior to 2005 would be needed to help resolve the 
issue.  The VA audiologist opined that it is unlikely that 
the Veteran's hearing loss pre-existed service as he 
completed radio school in the Navy.  Id.

The Veteran's wife submitted a letter stating that she first 
noticed the Veteran's hearing problem in 1948.  She stated 
that the Veteran first started wearing hearing aid in 
approximately 1988.  See letter from the Veteran's wife, M. 
J. K., dated May 2009.

While the evidence indicates that the Veteran has been 
diagnosed with sensorineural hearing loss, as defined by 38 
C.F.R. § 3.385, the Board finds that service connection is 
not warranted, however, because the evidence does not 
medically indicate that the Veteran's hearing loss is related 
to the in-service noise exposure, or that either was 
otherwise incurred in service.  The Board does not doubt that 
the Veteran was exposed to loud noise in service or that the 
event he described occurred.  And, the record on the whole 
tends to show that he is indeed a combat Veteran.  

However, as to a link between the Veteran's in-service noise 
exposure and current hearing loss, in this case, the VA 
audiologist could not opine whether the Veteran's hearing 
loss was incurred or aggravated during service without 
resorting to speculation based on the Veteran's history and 
the lack of audiological treatment records prior to 2005.  
Service connection may not be based on resort to pure 
speculation or even remote possibility, however.  See 38 
C.F.R. § 3.102 and also Slater v. Principi, 4 Vet. App. 43 
(1993). 

Furthermore, despite the Veteran's statements to the contrary 
(that he was told he had lost some hearing during his 
separation examination) there is no indication of bilateral 
hearing loss at separation and no evidence suggesting that 
bilateral hearing loss was diagnosed within a year of the 
Veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000).  In this case, again, the first 
recorded diagnoses of bilateral hearing loss occurred in 
2005, about fifty nine years after the Veteran left service.  

Even assuming arguendo, if the first instance of hearing loss 
was thirty four years ago as the Veteran stated in the March 
2009 VA examination, the earliest occurrence would be in 
1976; thirty years after service.  In addition, the Veteran 
has not submitted any competent medical evidence relating his 
condition to service, and although he has reported that such 
a link exists, as a layperson, he is not competent to comment 
on the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board acknowledges and appreciates this Veteran's 
distinguished service.  However, as the Veteran has not 
submitted any competent medical evidence relating his hearing 
loss to service the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, in light of the lack 
of competent evidence supporting the claim, service 
connection must be denied as to bilateral hearing loss.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


